Citation Nr: 1745256	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for spinal stenosis at L2-3, L3-4, and L4-5.

2. Entitlement to service connection for arthritis, right knee.

3. Entitlement to service connection for arthritis, left knee.

4. Entitlement to an initial compensable rating for chronic sinusitis with headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his hearing, the Veteran testified that his low back disability, right knee arthritis, and left knee arthritis may be due to other disabilities.  Specifically, he stated his low back disability was related to his in-service hernias, and his bilateral knee disabilities were related to his low back.  Therefore, a VCAA notification letter regarding secondary service connection should be issued, and VA examinations and opinions are necessary to assist him with his claims.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As well, the Veteran testified to worsened symptoms of his chronic sinusitis with headaches than his most recent May 2013 VA examination reflects.  Given this, a new VA examination is needed to determine the current severity of the Veteran's chronic sinusitis with headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the low back disability, right knee arthritis, left knee arthritis, and chronic sinusitis with headaches on appeal.

2. Provide VCAA notice regarding secondary service connection.

3. After completing directives (1)-(2), the AOJ should request an opinion with examination from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's spinal stenosis at L2-3, L3-4, and L4-5.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has spinal stenosis at L2-3, L3-4, and L4-5 related to service?  The examiner should specifically comment on the Veteran's testimony that his back pain began after his in-service hernias, as well as his reports of continuous back pain since service.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has spinal stenosis at L2-3, L3-4, and L4-5 that is proximately due to his service-connected residuals of hernia repair?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has spinal stenosis at L2-3, L3-4, and L4-5 that has been aggravated by his service-connected residuals of hernia repair?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

4. After completing directives (1)-(2), the AOJ should request an opinion with examination from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's right and left knee arthritis.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has right and/or left knee arthritis related to service?  The examiner should specifically comment on the Veteran's reports of continuous knee pain since service.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has right and/or left knee arthritis that is proximately due to his low back disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has right and/or left knee arthritis that has been aggravated by his low back disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

5. After completing directive (1), the AOJ should arrange for a VA examination of the Veteran to ascertain the current nature and severity of his service-connected chronic sinusitis with headaches.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's chronic sinusitis with headaches, noting their frequency and severity.  Examination results should be clearly reported.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




